Citation Nr: 9908768	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-40 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for organic brain 
syndrome. 

2.	What evaluation is warranted for the period from November 
11, 1991 for seizures secondary to a head injury.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
November 1946 and from October 1947 to December 1951.

This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from March and December 1992 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida. 

The BVA, in March 1997, determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for organic brain syndrome and remanded 
this case to the RO for further development, and following 
the accomplishment of the requested development, the case was 
returned to the Board for appellate review.

As noted in March 1997, the Board observes that the veteran 
has raised the issues of entitlement to service connection 
for impotence secondary to residuals of multiple service-
connected disorders, and entitlement to an increased rating 
for his service-connected headache disorder.  These issues 
are not, however, developed or certified for appellate 
review.  Accordingly, they are referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's organic brain syndrome was not caused by 
service.


CONCLUSION OF LAW

Organic brain syndrome was not incurred or aggravated in 
active service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that, at an examination in 
October 1946 for separation from the veteran's first period 
of active service, a history of a skull fracture in 1939 
prior to service, without complications, was noted.  No 
medical records pertaining to that incident are contained in 
the veteran's claims file.  Service medical records for 
August 1948 indicate that, during his second period of 
service, the veteran was a passenger on a motorcycle which 
collided with an automobile.  He sustained fractures of the 
right tibia, fibula and femur and, also, a compound fracture 
of the skull in the left temporoparietal region.  After 
service, in April 1953, at a VA facility, he underwent a 
right below-the-knee amputation.  Service connection is in 
effect for the amputation, and for residuals of the skull 
fracture.

In July 1963, the veteran was admitted to a VA hospital with 
marked tremors of the upper extremities, most pronounced in 
the hands, and agitation and vomiting.  He indicated that 
those symptoms appeared after he drank 2 or 3 pints of 
whiskey per day over the prior two weeks.  The diagnosis was 
acute alcoholism.  Thereafter, the veteran was treated on an 
inpatient basis on numerous occasions for habitual 
alcoholism.

In September 1966, after drinking, the veteran stumbled and 
fell onto objects and lacerated his face.  In the 1970's, at 
VA facilities, psychiatric illness was found.  The primary 
diagnosis was depression.

In April 1981, the veteran was hospitalized for treatment of 
alcoholism.  He admitted that he had had a problem with 
alcohol for 20 years.  The veteran had been drinking beer and 
a bottle of whiskey on a daily basis.  Diagnoses included 
delirium tremens.

In July 1983, the veteran was readmitted to a VA medical 
center after an episode of loss of consciousness.  The 
veteran stated that while rising from a chair, he fell and 
hit his head, bruising his left temple.  He reported that he 
had been drinking about "48" (sic) beers per day for several 
weeks and not eating.  The veteran indicated that he had 
previously lost consciousness while driving a car and not 
drinking.  A computerized tomography (CT) scan of the brain 
showed borderline central and cortical atrophy.  An 
electroencephalogram was normal.  Dilantin was prescribed, 
and the veteran was advised to quit drinking, and then 
discontinue the medication after three months if seizures did 
not recur.  Diagnoses included chronic alcoholism; seizure 
disorder, grand mal type; and possible cerebral concussion.

In October 1983, the veteran was readmitted to the VA medical 
center.  He had stopped taking Dilantin, and reported 
drinking heavily, as much as a case of beer in a day.  He 
stated that he had begun to have auditory and visual 
hallucinations and had had a seizure.  A nuclear brain scan 
was normal.  The veteran was sedated and his tremulousness 
went away.  Diagnoses included alcohol abuse with impending 
delirium tremens; a seizure disorder by history; and anxiety 
neurosis.

In May and June 1984, the veteran was treated on an inpatient 
basis for active hallucinations and extreme tremulousness.  
Diagnoses included acute alcohol intoxication and subsequent 
delirium tremens.

In February 1988, a VA physician stated that residuals of a 
previous head injury were contributing to the veteran's 
symptoms of depression.

In June 1988, the RO scheduled the veteran for a VA 
examination and requested a medical opinion on the question 
whether a "nervous condition" was due to or proximately the 
result of head trauma.  A VA neuropsychiatric examination was 
conducted in December 1988.  Diagnoses included 
psychoneurosis, with chronic depression, and "residual of 
damages following injuries from an auto accident."  The 
examiner did not offer an opinion on the etiology of the 
diagnosed psychoneurosis or its relationship, if any, to head 
trauma in service in 1948.

An electroencephalogram in June 1991 was interpreted as 
moderately abnormal. During VA hospitalization in March 1992, 
no seizure activity was noted.  Diagnoses included organic 
affective disorder; history of alcohol abuse; and a seizure 
disorder secondary to head injury in 1949.  In April 1992, a 
VA physician reported that the veteran had been under his 
care for five years.  Diagnoses included seizure disorder due 
to an old head injury in 1949 and depression.

In February 1992, at an initial VA mental health clinic 
assessment, a history of brain disease due to trauma was 
noted.  In July 1992, psychological testing showed that the 
veteran had impaired memory.  In August 1992, at the mental 
health clinic, it was noted that the veteran lived alone and 
there were no witnesses to his claimed episodes of loss of 
consciousness.  In February 1993, at a VA outpatient clinic, 
the veteran stated that in a six-week period he had had four 
seizures.

In September 1992, the veteran was evaluated by a board of 
two VA neurologists who, after review of the claims file, 
noted a history of generalized seizures since the veteran 
sustained a skull fracture in a motor vehicle accident.  The 
examiners found that the veteran had irregular periods of 
seizures, probably grand mal in type, with some confusion 
before and after each seizure, and chronic depression.  
Diagnoses included "post-traumatic chronic brain syndrome 
with associated depression."  The only head trauma which the 
neurologists noted was the incident in service when the 
veteran sustained a skull fracture.

A rating decision in December 1992 granted service connection 
for seizures secondary to a head injury.

At a VA epilepsy examination in November 1994, the veteran 
gave a history of generalized seizures, averaging about three 
per month, since head trauma in 1949. At a VA general medical 
examination in November 1994, diagnoses included short-term 
memory loss; agitation; confusion; and encephalopathy 
secondary to severe motor vehicle trauma and closed head 
injury in 1949.

A February 1995 VA outpatient treatment record reported that 
the veteran suffered from severe headaches for years which 
began with a head trauma many years previously.

A July 1997 VA computed tomography scan found no evidence of 
metastatic disease and mild atrophy which was normal for the 
veteran's age.

In a VA hospitalization report, for treatment received from 
June to July 1997, the veteran reported that he felt he 
should be admitted because of increasing depression over the 
previous couple of years, including feeling mixed up and 
irritable.  Neurological consultation found no evidence of a 
brain tumor.  Diagnoses included depression, not otherwise 
specified; passive aggressive personality traits; and status 
post head injury in 1949 with seizure disorder.

A June 1997 VA examination conducted during the veteran's 
hospitalization diagnosed depression.  A June 1997 VA 
neurology evaluation found "very little evidence for organic 
brain syndrome" of any proportions.  

VA psychiatric examination of July 1997 indicated that the 
veteran's depression had worsened over the prior few weeks.  
The veteran presented with moderate levels of depression 
which had been present for many years.  Cranial nerve 
examination by neurology revealed no impairment.  A 
neurological consultation revealed no evidence of a brain 
tumor.  The examiner found that the veteran did not present 
with "significant levels of organic brain syndrome."  He 
was reported to not meet the "DSM4" criteria for mental 
disorder secondary to head injury.  His accident and 
subsequent recovery were reported to certainly have affected 
his outlook on life and his ability to cope; however, the 
examiner indicated that it did not appear these difficulties 
were specifically related to the head injury and appeared to 
be more related to general trauma, amputation and lifestyle.  
There was reported to be insufficient evidence to make a 
diagnosis of "organic brain syndrome."  The medical board 
found that the veteran did not present with clinical symptoms 
consistent with "organic brain syndrome" secondary to head 
injury.  He did have significant levels of depression with a 
long history of alcohol abuse/depression and the medical 
board indicated that the veteran met the criteria for major 
depression and dependent personality traits.  It was the 
medical board's opinion that it was at least as likely as not 
that veteran's depression/dependent personality traits were 
aggravated by residuals, including the right below the knee 
amputation resulting from the auto accident in 1948.  They 
opined that there was insufficient evidence to make a 
diagnosis  of "organic brain syndrome."  

Therefore, it was the medical board's opinion that it was not 
at least as likely as not that the veteran's current symptoms 
were aggravated by residuals of a skull fracture in 1948.  It 
was the board's further opinion that depression at least 
likely as not developed as a result of the veteran's 
lifestyle, including many years of alcohol abuse/dependence 
and ongoing losses related to failed marriage, job stressors, 
family disruptions, and the suicide of his son.  It was also 
the opinion of the medical board that it was at least as 
likely as not that the veteran's dependent personality traits 
were present prior to the accident in 1948 and his prolonged 
hospitalization represented manifestations of his dependency 
needs.  The rationale for the foregoing included that the 
veteran was originally diagnosed with organic affective 
syndrome in November 1987.  The examiner noted that organic 
affective syndrome is characterized by either a depressive or 
a manic mood that is attributed to a clearly defined organic 
factor.  It was noted that scattered throughout the veteran's 
medical records were occasional references to an organic 
component to the veteran's illness based on the history of 
skull fracture in 1948.  Review of the medical records and 
claims file regarding that injury showed that the outer table 
of the skull sustained a depressed fracture.  There was no 
history of a penetrating head injury.

The clinical manifestations of the organic mood disorders 
were reported to include any of the symptoms typically 
associated with functional mood disorders, such as depressed 
mood, loss of interest, decreased appetite, weight loss, 
sleep disturbances, decreased libido, negative thinking, 
reduced cognitive efficiency, ideas of death/suicide, and 
self blame/guilt.  Organic mood or brain syndromes were 
reported to be distinguished from nonorganic mood or brain 
syndromes by history, physical examination, and laboratory 
tests.  In the present case, the medical board indicated that 
the medical illness would not be the organic factor in 
producing the symptoms of depression.  Rather, the diagnosis 
of organic brain syndrome or organic affective disorder was 
best generally reserved for persons who present initially 
with a predominant mood disturbance secondary to a clearly 
identified organic cause.  In conclusion, the medical board 
determined that although the veteran did have evidence of 
cognitive deficiencies, his overall pattern was more 
consistent with a functional mood disorder, rather than an 
organic mood disorder.   Diagnoses included recurrent, 
moderate, major depression and dependent and passive 
aggressive personality traits.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed. 

In this case, service medical records show that, at an 
examination in October 1946 for separation from the veteran's 
first period of active service, a history of a skull fracture 
without complications in 1939 was noted.  These records also 
show that in August 1948, during his second period of 
service, the veteran was a passenger on a motorcycle which 
collided with an automobile.  He sustained a compound 
fracture of the skull in the left temporoparietal region.  
However, although the Board notes that the September 1992 
medical board diagnosed the veteran with "post-traumatic 
chronic brain syndrome with depression" and the only trauma 
which the medical board listed was the incident in service 
when the veteran sustained a skull fracture, the medical 
board examiners apparently relied on the veteran's report of 
this injury.  Hence, as the Board is not bound to accept 
medical opinions which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence, Black v. Brown, 5 Vet. App. 177 (1993), the Board 
finds that the September 1992 medical board report does not 
provide a basis to grant service connection.

In reviewing the most recent post-service medical evidence, 
there is no indication that the veteran has a current 
diagnosis for organic brain syndrome.  In this respect, a 
June 1997 VA neurology evaluation found "very little 
evidence for organic brain syndrome."  Moreover, on VA 
mental disorder examination in July 1997, the examiner found 
that the veteran did not meet the "DSM4" criteria for 
mental disorder secondary to head injury.  Further, the 
medical board found insufficient evidence during that 
evaluation to make a diagnosis of "organic brain syndrome."  
Therefore, it was the medical board's opinion that it was not 
at least as likely as not that his current symptoms were 
aggravated by residuals of a skull fracture in 1948.  

The medical board indicated that the rationale for the 
foregoing included that the veteran was originally diagnosed 
with an organic affective disorder in November 1987.  The 
Board stated that an organic affective disorder was 
characterized by either a depressive or a manic mood that was 
attributed to a clearly defined organic factor.  The medical 
board noted that scattered throughout the veteran's medical 
records were references to an organic component to his 
illness based on the history of skull fracture in 1948.  On 
review of the medical records and claims file regarding that 
injury the outer table of the skull was noted top have 
sustained a depressed fracture.  There was, however, no 
history of a penetrating head injury. 

The medical board reported that the clinical manifestations 
of organic mood disorders were reported to include any of the 
symptoms typically associated with functional mood disorders, 
such as depressed mood, loss of interest, decreased appetite, 
weight loss, sleep disturbances, decreased libido, negative 
thinking, reduced cognitive efficiency, ideas of 
death/suicide, and self blame/guilt.  The medical board 
stated that organic mood or brain syndromes were 
distinguished from nonorganic mood or brain syndromes by 
history, physical examination, and laboratory tests.  In the 
present case, the medical board found that the medical 
illness (head injury) would not be the organic factor in 
producing the symptoms of depression.  Rather, the diagnosis 
of organic brain syndrome or organic affective disorder was 
noted to best be described as generally reserved for persons 
who present initially with a predominant mood disturbance 
secondary to a clearly identified organic cause.  In 
conclusion, the medical board determined that although the 
veteran did demonstrate evidence of cognitive deficiencies, 
his overall pattern was more consistent with a functional 
mood disorder, rather than an organic mood disorder.  

Based on the foregoing, the Board can only conclude that the 
veteran does not have a current diagnosis for "organic brain 
syndrome," and even if he were to have a current diagnosis, 
the preponderance of the competent medical evidence does not 
demonstrate a nexus between organic brain syndrome and any 
incident of service, including his accident in 1948.  Thus, 
following a consideration of all the evidence of record, the 
Board finds the preponderance of the evidence is against the 
claim for service connection for organic brain syndrome.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

The benefit sought on appeal is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, this decision is limited to the claim whether 
service connection was warranted for organic brain syndrome.  
The Board does not have jurisdiction to determine whether 
service connection is warranted for any other psychiatric 
disorder.



ORDER

Service connection for organic brain syndrome is denied.


REMAND

In light of a recent Court decision the Board finds that a 
remand is necessary in order for the RO to consider and 
document whether a "staged rating" is warranted in this 
case.  Generally, separate ("staged") ratings may be 
assigned with respect to original claims for distinct 
separate periods of time during the appeal period based on 
the facts found.  The United States Court of Appeals for 
Veterans Claims recently discussed the application of 
"staged ratings" with respect to original claims in 
Fenderson v. West.  The Court noted that the distinction 
between an original rating and a claim for an increased 
rating was important in terms of determining whether the 
original rating on appeal was erroneous.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The facts in Fenderson are similar to the case at hand.  In 
both instances there was a long time period between the 
veteran's original claim for service connection, the 
subsequent grant of service connection and assignment of an 
original rating, and the appellant's appeal of the originally 
assigned rating.  In Fenderson, the Court noted that the 
evidence dating from the time of the appellant's original 
claim warranted a higher disability rating for at least 
"part of the time" the case was on appeal to the Board.  
Such a situation may be the case with respect to the issue on 
appeal.  

In this regard, the Board notes that the pertinent medical 
evidence of record primarily consists of VA hospital records 
for treatment received in March and April 1992, VA outpatient 
treatment records dated from March to August 1992, a 
September 1992 VA epilepsy and neurology examination, and an 
October 1992 VA medical statement.  Upon reviewing these 
medical records, it appears that the veteran's seizure 
disorder was possibly more severe subsequent to March 1992.  
In this respect, the RO pointed out that the veteran, in a 
March 1992 VA outpatient treatment record, denied recent 
seizures.  Further, during VA hospitalization in March 1992, 
the veteran denied recent grand mal seizures.  However, an 
August 1992 VA outpatient treatment record indicated that the 
veteran reported episodes of loss of consciousness and the 
examiner diagnosed possible seizures.  Moreover, on VA 
epilepsy and neurology examination in September 1992, the 
veteran was reported to have irregular periods of seizures 
which were described as probably grand mal in type with some 
confusion before and after the seizures.  

In light of the foregoing it appears that "staged ratings," 
as explained in Fenderson, may apply in this case because the 
evidence suggests that the veteran's seizure disorder 
possibly worsened between March 1992 and October 1992.  
Nevertheless, before the Board may address a question that 
was not addressed by the RO, it must determine whether the 
veteran and his representative have been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to address the question at a 
hearing, and, if not, whether the appellant would be 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Hence, the Board finds that a REMAND is necessary 
given that the RO has not had an opportunity to consider and 
document the application of "staged ratings" to the issue 
on appeal.

Therefore, this case is REMANDED for the following action:

1.  The RO should adjudicate on a de novo 
basis the claim, "what evaluation is 
warranted for the period from November 1, 
1991, for seizures secondary to a head 
injury."  As Fenderson holds, this is a 
different claim than the claim for an 
"increased evaluation" that is set 
forth in the supplemental statement of 
the case.  In doing so the RO must 
specifically document its consideration 
as to whether a "staged rating" as 
discussed in Fenderson, is warranted.  

2.  If the benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case which 
styles the issue as set forth above and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates absolutely no opinion as to the 
ultimate outcome of this case.  The above descriptions only 
suggest that a staged rating is a plausibility in this case.  
They should not be read as mandating that a staged rating be 
entered.  The purpose of this remand is to ensure that the 
veteran is afforded due process of law.  The appellant need 
take no action until otherwise notified.  While this case is 
in remand status, the appellant and his representative may 
submit additional evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 
- 13 -


- 13 -


